Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 4/8/2022.
Claims 1-4, 6-12, 18-19 and 21-27 are pending. Claims 5, 13-17 and 20 have been canceled. Claims 21-27 are new. Claims 2-3 and 6-11 have been withdrawn. Claim 1 has been amended.
Election/Restrictions
In the reply filed on 11/24/2021, Applicant elected Species X (FIGs. 4A-4D) pertaining to a semiconductor emitting device with a reflective electrode 104 composed of a metal oxide layer 106 and a metal layer 108, wherein the metal layer 108 has unit patterns (page 3 of restriction mailed on 9/30/2021).
Claim 27 reciting “a conductive reflective structure … comprising a metal structure; wherein … the metal structure physically contacts the second surface” pertains to a different embodiment from Species X. Elected Species X is directed to a device having a reflective electrode that contains both the metal oxide layer 106 and the metal layer 108. In the elected species, the metal layer 108 is not in physical contact with the second surface of the base layer 100. Therefore, the device recited in claim 27 does not pertain to the species elected.
Thus, claims 2-3, 6-11 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 reciting “an included angle θ exists between the first side and an imaginary line extended from the second in a horizontal direction” renders the claim indefinite. It is unclear what is referred to by “the second”. Furthermore, it is unclear how is the “horizontal direction” defined. No reference direction is recited that would define any “horizontal direction”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 12, 21-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. US 2015/0349220 A1 (Moon).

    PNG
    media_image1.png
    579
    700
    media_image1.png
    Greyscale

In re claim 1, Moon discloses (e.g. FIG. 1) a semiconductor device, comprising: 
a base 15 having a first (top) surface and a second (bottom) surface opposite to the first (top) surface; 
a semiconductor structure 10 located on the first (top) surface; and 
a conductive reflective structure 21,23,30, located on the second (bottom) surface and comprising a metal oxide structure 21 (¶ 64-67) and a metal structure 23,30 (¶ 70,75); 
wherein the semiconductor structure 10 has a first width (lateral width in FIG. 1), the base 15 has a second width (lateral width of lower portion in FIG. 1) greater than the first width (width of lower portion of 15 is greater than the width of 10), the conductive reflective structure 21,23,30 has a third width (lateral width in FIG. 1) greater than the first width (width of the structure 21+23+30 is same as the lower portion of 15 and is greater than width of 10), and the metal oxide structure 21 is located between the metal structure 23,30 and the base 15, and the metal oxide structure 21 physically contacts the second (bottom) surface (of base 15).

In re claim 12, Moon discloses (e.g. FIG. 1) wherein the base 15 is a conductive substrate (doped semiconductor 15 is conductive and is electrically connected to conducting structure layer 23,30, ¶ 60).

    PNG
    media_image2.png
    637
    1134
    media_image2.png
    Greyscale

In re claim 21, Moon discloses (e.g. FIGs. 1, 16 and 17) wherein the metal structure 23,30 has a plurality of unit patterns (patterns formed by contact parts 93,94,95,96,97 of layer 23 and the layer 30), each unit pattern (see annotated FIGs. 16 and 17 above) comprises a first graphic (corresponding to the arrangement shape of 95 in FIG. 16 or 97 in FIG. 17 or the shape of layer 30 in the square unit pattern) and a second graphic (corresponding to the arrangement shape of 94 in FIG. 16 or 96 in FIG. 17), the first graphic and the second graphic comprises different shapes (the arrangement shapes of 94 and 95 are different in FIG. 16, the arrangement shapes of 96 and 97 are different in FIG. 17; furthermore the arrangement shape of 94 or 96 is different from the shape of layer 30 in the square unit pattern) and the second graphic (corresponding to the arrangement shape of inner contact parts 94 in FIG. 16 or 96 in FIG. 17) is located inside and surrounded by the first graphic (corresponding to the arrangement shape of outer contact parts 95 in FIG. 16 or 97 in FIG. 17; or graphic of arrangement shape of 94 or 96 is located inside the shape of layer 30 in the square unit pattern).

In re claim 22, Moon discloses (e.g. FIGs. 1, 16, 17) wherein the first graphic (corresponding to the arrangement of 95 in FIG. 16 or 97 in FIG. 17 or the shape of layer 30 in the square unit pattern) and the second graphic (corresponding to the arrangement of 94 in FIG. 16 or 96 in FIG. 17) comprises an ellipse, a circle, a triangle, a rectangle, or a polygon (square for layer 30; or circle for 93-97 shown in FIGs. 16, 17 or a polygonal shape, ¶ 68).

In re claim 23, Moon discloses (e.g. FIGs. 1, 16, 17) the first graphic (corresponding to the shape of layer 30 in the square unit pattern) is a square and the second graphic (corresponding to 94,96) is a circle.

In re claim 24, as best understood, Moon discloses (e.g. FIGs. 1, 16, 17) wherein the base 15 has a first side (same as a side of layer 21, e.g. S1 annotated in FIG. 17 above), one of the plurality of unit patterns (e.g. see FIG. 17 annotated above) has a second side (side corresponding to the diagonal as annotated in FIG. 17 above),n an included angle θ exists between the first side S2 and an imaginary line (dashed line annotated above) extended from “the second” (side) S2 in a horizontal direction (define as the extending direction of S2), wherein 0° < θ < 90° (θ is 45° in FIG. 17 above).

In re claim 26, Moon discloses (e.g. FIG. 1) wherein the base 15 includes indium phosphide (15 can be AlGaInP, AlInP, GaInP, which includes InP; ¶ 59,164)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Moon as applied to claim 21 above.

    PNG
    media_image3.png
    637
    567
    media_image3.png
    Greyscale

In re claim 25, Moon discloses (e.g. FIG. 17) each of the plurality of unit patterns has an area A0 (corresponding to the area of the square unit pattern), the first graphic and/or second graphic in each of the plurality of unit patterns have a total area A1 (e.g. corresponding to the  area of the portion of region in the unit pattern where the contact parts 96 (second graphic) are disposed). 
Moon discloses the length ratio of D2 to D1 is 40% to 60% (¶ 155). Each unit pattern is considered a scaled quarter unit of the structure in FIG. 17. Thus, a ratio of the total area of the second graphic (i.e. area occupied by 96=(D2/2)2) to the area of the unit pattern (i.e. (D1/2)2-) is (D2/D1)2. Since D2/D1 is 40% to 60%, (D2/D1)2 is 16% to 36% which overlaps the claimed ratio of 20% to 75%. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Moon’s metal structure (including 23 (or contact parts 96) and 30) such that the area ratio 20-36% which is an overlapping range between the claimed range and that disclosed by Moon. The area where the contact parts 96 is disposed is a result effective variable that affects current spreading and thereby efficiency of the LED (¶ 155). Therefore, it would be obvious to determine a workable range of the area ratio in order to obtain a device with optimized current spreading and efficiency as taught by Moon (¶ 71). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon as applied to claim 1 above, and further in view of Pokrovskiy et al. US 2008/0135861 A1 (Pokrovskiy).
In re claim 18, Moon discloses the light emitting device having a II-VI or III-V compound semiconductor active layer 12 whose energy bandgap determines the emission wavelength, e.g. red light (¶ 55-56). Moon further discloses LED can emits an infrared light, a visible light, or an ultraviolet light according to the compound semiconductor (¶ 3). Moon does not explicitly disclose the LED emit infrared radiation with a peak wavelength of 800 nm to 2000 nm. Pokrovskiy teaches an LED having a III-V or II-VI compound semiconductor active region, wherein the compound material can be selected to generate infrared light having a peak wavelength of 700-1200 nm (¶ 35-38). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Moon’s LED to emit infrared light as the desired emission wavelength for its intended purpose with a peak wavelength of 800 nm to 2000 nm as is well-known in the art and as taught by Pokrovskiy.

In re claim 19, Moon discloses (e.g. FIG. 17) wherein the metal structure 23,30 has a first area (the metal structure is considered to have a first area that correspond to the area of region A1 in which metal structure 96 (parts of 23) is disposed), the second surface (bottom of 15) has a second area (15 having same footprint as 21 would have an area corresponding to area of region A2). Moon discloses the length ratio of D2 to D1 is 40% to 60% (¶ 155). Thus, a ratio of the first area A1 (D22) to the second area A2 (D12) is 16% (0.42) to 36% (0.62) which overlaps the claimed ratio of 20% to 80%. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Moon’s metal structure (including 23 (or 96) and 30) such that it “has a first area” corresponding to the area A1 where elements 96 is disposed, such that the area ratio A1/A2 is 20-36% which is an overlapping range between the claimed range and that disclosed by Moon. The area ratio of A1 where the contact parts 96 is disposed is a result effective variable that affects current spreading and thereby efficiency of the LED (¶ 155). Therefore, it would be obvious to determine a workable range of the area ratio in order to obtain a device with optimized current spreading and efficiency as taught by Moon (¶ 71). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.


Claims 1, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater et al. US 2002/0123164 A1 (Slater) in view of Moon et al. US 2015/0349220 A1 (Moon).

    PNG
    media_image4.png
    613
    507
    media_image4.png
    Greyscale

In re claim 1, Slater discloses (e.g. FIG. 16) a semiconductor device, comprising: 
a base 110 having a first (top) surface and a second (bottom) surface opposite to the first surface; 
a semiconductor structure 170 located on the first (top) surface; and 
a conductive reflective structure 1620, located on the second (bottom) surface and comprising a metal oxide structure 160 (ITO, ¶ 0089) and a metal structure 140 (¶ 90);
wherein the metal oxide structure 160 is located between the metal structure 140 and the base 110, and the metal oxide structure 160 physically contacts the second surface (bottom of 110).
Slater does not explicitly disclose a second width of the base 110 and a third width of the conductive reflective structure 1620 are both greater a first width of the semiconductor structure 170.
However, Moon teaches (FIG. 1) a vertical LED comprising laminate of a semiconductor structure 10, a base 15, and a conductive reflective structure 21,23,30,40, wherein the semiconductor structure 10 is formed as narrower mesa structure on the base 15, such that both the width of the base 15 and the width of the conductive reflective structure 21,23,30,40 are greater than the semiconductor structure 10. 
Moon discloses such design allow the semiconductor structure 10 to be spaced apart from the reflective layer 30 so as to protect the sidewall of the light emitting semiconductor structure 20 (¶ 61, 130). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Slater’s semiconductor structure 170 as a narrower mesa structure on the based 110 for protecting the sidewall of the light emitting semiconductor structure 170 as taught by Moon so that defects may be prevented. 

In re claim 4, Slater discloses (e.g. FIG. 16) wherein the base 110 has a thickness between about 100µm and about 1000 µm (¶ 58) which overlaps the claimed range of 60 μm to 250 μm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Slater’s base 110 to a thickness of 100-250µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.

In re claim 12, Slater discloses (e.g. FIG. 16) wherein the base 110 is a conductive substrate (as it electrically connect n-GaN with contact 1620).

			 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 12, 18-19 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ikeda et al. US 2005/0098801 A1 teaches (FIG. 13) a reflecting structure for a LED comprising an outer lattice 27b and an inner lattice 27a that is rotated relative to 27b.

Kim et al. US 2019/0214373 A1 teaches (e.g. FIG. 2B) a LED comprising a reflective structure comprising a metal oxide 26a (¶ 185) and a metal layer 26b (¶ 186), wherein the metal layer is patterned to cover 50% or more of the LED stack (¶ 186).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815